Citation Nr: 1739745	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  07-31 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU) on an extra-schedular basis prior to June 1, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel



INTRODUCTION

The Veteran had active service from September 1978 to September 1998.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In an August 2016 rating decision, the RO granted a TDIU effective from June 1, 2015. 

This matter was previously before the Board on several occasions.  In April 2011, the Board remanded the Veteran's claim for an increased rating for glaucoma.  In November 2013, the Board found that the issue of entitlement to a TDIU had been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009) when the only issue over which the Board had jurisdiction was the claim for increase for glaucoma.  In July 2016, the Board remanded the issue of an extraschedular rating for TDIU prior to June 1, 2015.

The Board notes that in its 2016 remand, when discussing entitlement to a TDIU, it discussed the Veteran's spine disability as well as his eye disability.  However, as the spine disability was decided in a prior April 2011 Board decision, it cannot be part of the current TDIU claim arising under Rice as part of the claim for a higher rating for glaucoma.  The sole issue remaining before the Board is entitlement to a TDIU on an extraschedular basis as part of the claim for a higher disability rating for glaucoma under Rice.


FINDINGS OF FACT

After resolving reasonable doubt in favor of the Veteran, the evidence shows that the Veteran's service-connected glaucoma precluded him from substantial gainful employment from February 17, 2014, and no earlier, as on that date he began a repetitive pattern of surgery, recuperation with restrictions, and symptoms requiring additional surgery all within a short period of time without sufficient time between the events to allow for him to maintain substantial gainful employment.


CONCLUSION OF LAW

From February 17, 2014, and no earlier, the criteria for the assignment of a TDIU on an extraschedular basis have been met. 38 U.S.C.A. § 1155 (2016); 38 C.F.R. § 4.16 (b) (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1.

Where a Veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, C&P Service, for extraschedular consideration. 38 C.F.R. § 4.16 (b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance. Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, C&P Service. Bowling v. Principi, 15 Vet. App. 1 (2001).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation. See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage"). See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

In determining whether the Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his age may be considered. Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience. 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
 
The Veteran has an education level of four years of college.  He has an employment history of a pharmacy craftsman in service for almost two decades, a post service occupation working in pharmaceuticals, sales and finances.

The Veteran was in receipt of a temporary total disability (TTD) rating from November 10, 2010 through December 31, 2010, from September 25, 2014 to December 31, 2014, and from March 9, 2015 to May 31, 2015.  Beginning June 1, 2015, he is in receipt of a TDIU.  The Veteran met the requirements for a schedular TDIU on June 1, 2015.

The claims file includes a 2016 memorandum from the Director, Compensation Service.  

Prior to April 2011

The rating period on appeal is from February 2006 (the date on which VA received the Veteran's claim for an increased rating for his eye disability).  A May 2006 VA examination report reflects that Veteran is a salesman and has to drive "a lot".  It was also noted that the Veteran works out of his home.  Importantly, the report notes that the Veteran's eye disability had not adversely affected his employment in the last 12 months.  An April 2008 VA examination report (for the spine) reflects that the Veteran reported that he was employed with a pharmaceutical company which is "an office job, working over the phone most of the time."  

The Veteran has not contended that he was unable to maintain substantial gainful employment prior to April 7, 2011.  The Board notes that the Veteran is in receipt of a temporary total disability (TTD) from November 1, 2010 to January 1, 2011 due to eye surgery and recovery; however, the Veteran was still gainfully employed.  Thus, the Board finds that entitlement to a TDIU prior to April 7, 2011 is not warranted.  Therefore, the Board will focus on the Veteran's employment capability from April 2011 (when he stopped working for one employer) to June 1, 2015 (when a TDIU was granted). 


From April 7, 2011 to February 17,  2014

The Veteran has stated that his job required heavy lifting, spending weeks on the road away from home, and night driving in unfamiliar cities; he contends that his glaucoma had an adverse impact on this lifestyle.  

A May 2011 VA examination report reflects that the Veteran had missed about eight weeks of work during the past 12 months because of medical and surgical treatment.  However, as noted above, the Veteran was compensated for eight weeks of surgery and convalescence.  The May 2011 VA examiner did not note any future restrictions on the Veteran due to his glaucoma such as required restriction on lifting.

The Veteran contends that he was "let go" by his employer on April 7, 2011, and that his work at that time included working out of his home office, traveling 80 percent of the time, and lifting up to 50 pounds, in his role as a Director of accounts.  The Veteran stated that he believes that his termination was due to his medical condition and the possibility of future surgeries.  A May 2011 statement from H.C.D. reflects that the Veteran has had difficulty with driving from December 2010.  A statement from G. B. reflects that he is a friend and former neighbor of the Veteran and that the Veteran has difficulty with driving except for short distances within his community due to his vision.

June 2011 correspondence from the Veteran reflects that his vision problem limits his ability to drive at night and he has missed work recovering from eye surgery.  He again contends that both things "played a major role in my company decision to lay me off.  Driving at night in unfamiliar cities is a big part of my job."  However, as noted below, correspondence from his employer is silent for the Veteran's disability impacting his work performance.  

August 2011 correspondence from the Veteran's employer reflects as follows:

The profile of [the Veteran's] job changed from a liaison position between our company and Federal Government facilities . . . to a more sales driven position.  [The Veteran] has always been most loyal employee and possessed many, many relationships with military personnel (especially in the [military] where he retired after over 20 years of service).  He was successful parlaying these contacts into business successes.  Should you have an appropriate employment opportunity, I encourage you to give [the Veteran] a series interview and consideration to compete for said employment. 

The correspondence is entirely negative for any adverse action in the Veteran's employment impairment caused by his service-connected eye disabilities, but rather indicates that the Veteran's job position had been changed from one in which he had been successful as a liaison to a more sales-driven position.  Notably, the correspondence indicates that the Veteran could work if an opportunity arose.  Also notable is that the Veteran's prior employment history as noted in the 2008 VA examination report was an office job which was mostly working over the phone; thus, decreasing night vision would not seem to result in a complete inability to maintain any substantial gainful employment. He had a college degree and many years of experience in an office setting.

An October 2011 Pediatric Ophthalmology, P.A. and Center for Adult Strabismus reflects that the Veteran was seen for strabismus (eye misalignment) of the left eye which had been "moving out since children."  The Veteran had surgery on November 9, 2011 for exotropia (eyes turned outward).  A December 2011 record (Dr. Stager) reflects that the Veteran was "delighted" with the alignment, and a January 2012 record reflects that the alignment was "excellent".  The Veteran is not in receipt of service-connection for strabismus, and the 2011 VA examination report notes that it was not related to the Veteran's glaucoma.  (November 2011 correspondence reflects that the Veteran has multiple eye problems that are related to include glaucoma post-surgery, and he also has strabismus, but it is unclear if Dr. S intends to opine that the strabismus is related to the Veteran's glaucoma and, if so, he provides no rationale whatsoever.  Regardless, he is not in receipt of service connection for strabismus, and even if he were, the outcome of the surgery was noted to be excellent.) 

Clinical records in 2012 reflect that the Veteran reported no changes in his visual acuity (e.g. February, March 2012).

In a VA Form 21-8940, the Veteran stated that he last worked full time in 2012.  He indicated that he had been employed from September 2012 to October 2012 and had made $2,600 during that time working as a representative in the retirement benefits field.  He asserts that this position required viewing multiple open screens on one computer monitor while quickly opening additional screens when needed.  He stated that his poor vision caused by his glaucoma and the side effects of his medication caused him to struggle, and he stopped working for that company in October 2012.  He stated that he cannot drive on highways or at night, and that sunlight causes cloudy vision.  In this regard, the Board notes that his experience is as a predominantly "white-collar" or office worker.  Driving at night and/or working outside in the sun would not ordinarily be a substantial aspect of such employment as most office work is performed inside during the day.  

In addition, although the Veteran may no longer drive at night or in unfamiliar areas, or even at all, there has not been a showing by competent evidence that he could not maintain substantial gainful employment due to limitations on his ability to drive.  Public transportation or some other type of transportation would seem to enable him to report to a job conforming to his experience.  Importantly, the need for assistance to arrive at a workplace is not synonymous with an inability to actually perform the job once at the work place.  

There are no clinical records in 2012 and 2013 which support a finding that the Veteran's service-connected glaucoma precluded him from substantial gainful employment.  In addition, although the Veteran contends that he had difficulty viewing multiple open screens on multiple computer screens, the evidence does not support a finding that the computer image could not be adjusted with regard to size, contrast, or color for ease in reading, or that the Veteran could not work on a part time basis and still maintain substantial gainful employment (i.e. his 2012 monthly income would exceed the poverty threshold for one person even if divided in half in assumption that he could only work 20 hours per week.). Even with such limitation, that fact does not correspond to a total inability to maintain substantial gainful employment. His contentions suggest that a job viewing only one computer screen would be less problematic, and a job which required most communication over the phone (such as he described having in the past), versus over the computer, would seem to still be an option in light of his statements. July 2015 correspondence from the Veteran's former employer reflects that the Veteran was employed as a retirement benefits representative in September and October 2012 and earned $2,354 and had no lost time.)

The Americans with Disabilities Act (A.D.A.) mandates reasonable accommodations for employees with substantial disabilities so long as the employee can satisfactorily perform the work once those accommodations are made. See 42 U.S.C. Chapter 126.  There is no credible argument presented that the Veteran was not capable of performing his work if reasonable accommodations were made with regard to his computer screen.   

The evidence does not reflect that the Veteran did not have significant residual functional capacity despite his glaucoma.  Merely because the Veteran had a job in which he drove/traveled does not mean that he could not find another suitable position which did not require such travel.  Notably, he himself indicated at one point that his employment was mostly a home office job with telephone work.  Thus, the Veteran's eye disabilities would not preclude such work.

With consideration of the Veteran's education, employment history, and service-connected disabilities, the Board finds that he was not precluded from substantial gainful employment prior to February 17, 2014.  While he has limitations in activities due to his glaucoma, preclusion of substantial gainful employment has not been adequately shown by the most probative evidence. 

A January 2014 Glaucoma Associates of Texas record reflects that the Veteran was seen for evaluation of his glaucoma.  He reported no change in his vision since his last visit.  He was assessed with glaucoma and non-VS cataracts.  The Veteran was given the option of medication or surgery and opted to have surgery.

From February 17, 2014

On February 17, 2014, the Veteran had BGI/CPG (Baerveldt glaucoma implantation).  Records in the week post-surgery reflect cloudy vision and off and on dull pain.  A March 4, 2014 record reflects that the Veteran's vision is improving daily.  A March 11, 2014 record reflects that the Veteran had no complaints.  

An April 2014 record reflects that the Veteran reported that his left eye was doing well, but that his right eye seemed "hazy" compared to his last visit.  

April 2014 correspondence from Glaucoma Associates of Texas reflects that the Veteran was still on restriction for his right eye from February 3, 2014, and left eye from February 17, 2014, and would continue to be on activity restrictions, require another surgery, and things would not stabilizes for two to three months. 

In May 2014, the Veteran had BGI/CPG.  The Veteran reported that it is difficult to read the captions on the television and that driving at night is difficult due to starburst.

A June 2014 record reflects that the Veteran complained of cloudy vision of the right eye and blurry vision off and on of both eyes.

A September 2014 record reflects that the Veteran's IOP was "too high" in the OS eye.  It was discussed with the Veteran that surgery may be needed to prevent further damage/vision loss.  

The Veteran is in receipt of a 100 percent TTD from September 25, 2014 to January 1, 2015 and then again from March 2015 to June 1, 2015, and he was granted a TDIU.

The Board finds, in giving the benefit of the doubt to the Veteran, that he should be granted a TDIU from February 17, 2014, the date of his surgery.  In this regard, the Board is mindful that a date of an increase in severity of a disability is not necessarily the date of examination or treatment, and that the Veteran may have experienced difficulties prior to the surgery.  However, there is no particular piece of evidence in the present case prior to February 17, 2014 which demonstrates that the Veteran suffered from the symptoms of his eye disability so severe that he was incapable of maintaining substantially gainful employment.  As noted above, in January 2014 he was given the option of treatment or surgery, and he chose surgery, which was schedule for the next month.

Based upon the evidence in this case, the exact onset of the Veteran's current symptoms/level of disability cannot be determined with any certainty, especially because in January 2014, he repeated no change in his symptoms.  The earliest that that it can be factually ascertained that his eye disabilities may have precluded substantial gainful employment is the February 17, 2014 surgery as that began a period of a repetitive pattern of surgery, recuperation with restrictions, and symptoms requiring additional surgery all within a short period of time which can be found to have precluded substantial gainful employment. 


ORDER

Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU) of glaucoma on an extra-schedular basis from February 17, 2014, and no earlier is granted. 




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


